Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 1 of 20



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

  DANIEL MONCADA,

         Plaintiff,

  vs.


  INTRIGUE COUTURE, INC., a Florida
  for-profit corporation,

        Defendant.
  _____________________________________/

                                            COMPLAINT

         Plaintiff DANIEL MONCADA, through undersigned counsel, sues Defendant, INTRIGUE

  COUTURE, INC., a Florida for-profit corporation, and alleges as follows:

         1.      This is an action for declaratory and injunctive relief pursuant to Title III of the

  Americans with Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), as amended, and 28 C.F.R.

  Part 36. This is also an action for declaratory and injunctive relief to prevent discrimination which

  includes equal access to internet Mobile Website for services to order and secure information about

  Defendant’s store online. This is also an action for declaratory and injunctive relief to prevent the

  continuing act of trespass against the Plaintiff’s personal property (his handheld mobile

  smartphone device, hereinafter referred to as “Mobile device”), and for compensatory damages to

  Plaintiff for such trespass. Remedies provided under common law for trespass are not exclusive

  and may be sought in connection with suits brought under the ADA.

         2.      This Court has jurisdiction over this case based on federal question jurisdiction, 28

  U.S.C. §1331 and the provisions of the ADA. Plaintiff seeks declaratory and injunctive relief
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 2 of 20



  pursuant to 28 U.S.C. §§ 2201 and 2202. In addition, this Court has supplementary jurisdiction

  over Plaintiff’s common law tort claim pursuant to 28 U.S.C. §1367.

         3.      Venue is proper in this Court as all actions complained of herein and injuries and

  damages suffered occurred in the Southern District of Florida.

         4.      Plaintiff DANIEL MONCADA is a resident of Broward County, Florida, is sui

  juris, and is disabled as defined by the ADA and ADA Amendments Act of 2008, 42 U.S.C.

  §12101 (“ADAAA”).

         5.      Plaintiff is and at all relevant times has been visually disabled and suffers from

  bilateral retinopathy and retinal detachment, a permanent eye disease and medical condition that

  substantially and significantly impairs his vision. Plaintiff thus is substantially limited in

  performing one or more major life activities, including, but not limited to, accurately visualizing

  his world and adequately traversing obstacles. As such, he is a member of a protected class under

  the ADA, 42 U.S.C. § 12102(1)-(2), the regulations implementing the ADA set forth at 28 CFR

  §§ 36.101, et seq., and in 42 U.S.C. §3602(h).

         6.      Because he is visually disabled, Plaintiff cannot use his mobile device without the

  assistance of appropriate and available screen reader software.

         7.      Defendant is a Florida for-profit corporation authorized to do business in the State

  of Florida. Defendant owns and operates a high-end women’s boutique store in the United States,

  located in Boca Raton, State of Florida.

         8.      Plaintiff’s visual disability limits him in the performance of major life activities,

  including sight, and he requires assistive technologies, auxiliary aids and services for effective

  communication, including communication in connection with his use of a mobile device.




                                                   2
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 3 of 20



         9.      Plaintiff frequently accesses the internet. Because he is significantly and

  permanently visually disabled, in order to effectively communicate and comprehend information

  available on the internet and hereby access/comprehend mobile websites, Plaintiff uses

  commercially available screen reader software to interface with the various mobile websites.

         10.     At all times material hereto, Defendant was and still is an organization that owns

  and operates a high-end women’s boutique store selling merchandise under the brand name

  “Intrigue Couture”. The Intrigue Couture store is open to the public. As the owner and operator

  of this retail store, Defendant is defined as a place of “public accommodation" within meaning of

  Title III because Defendant is a private entity which owns and/or operates “[A] bakery, grocery

  store, clothing store, hardware store, shopping center, or other sales or rental establishment,” per

  42 U.S.C. §12181(7)(E) and 28 C.F.R. §36.104(2).

         11.     Because Defendant is a store open to the public, the Defendant’s physical store is a

  place of public accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation; 42 U.S.C. §12182, §12181(7)(E), and 28 C.F.R. Part 36.

         12.     Defendant controls, maintains, and/or operates an adjunct website and mobile

  website called www.intriguecoutureonline.com (hereinafter the “Mobile Website”) that is

  configured for use by mobile devices such as smartphones to access Defendant’s internet Mobile

  Website. One of the functions of the Mobile Website is to provide the public information on the

  various physical locations of Defendant’s stores throughout the United States and within the State

  of Florida. Defendant also sells to the public its merchandise through the Mobile Website.

         13.     The Mobile Website also services Defendant’s store by providing information on

  its available products and branded merchandise, tips and advice, editorials, sales campaigns,

  events, and other information that Defendant is interested in communicating to its customers.



                                                   3
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 4 of 20



         14.     Since the Mobile Website allows the public the ability to locate Defendant’s

  physical store, purchase merchandise offered for sale by Defendant from its physical store, and

  sign up for an electronic emailer to receive offers, benefits, exclusive invitations, and discounts

  for use at the physical store, the Mobile Website is an extension of, and gateway to, Defendant’s

  physical store. By this nexus, the Mobile Website is characterized as an intangible service,

  privilege and advantage provided by a place of public accommodation as defined under the ADA,

  and thus an extension of the services, privileges and advantages made available to the general

  public by Defendant through its brick and mortar location and business.

         15.     Because the public can view and purchase Defendant’s merchandise that is also

  offered for sale by Defendant’s physical store and sign up for electronic emailer to receive offers,

  benefits, exclusive invitations, and discounts for use at the physical store, the Mobile Website is

  an extension of, and gateway to, the physical store, which is a place of public accommodation

  pursuant to the ADA, 42 U.S.C. § 12181(7)(E). As such, the Mobile Website is an intangible

  service, privilege and advantage of Defendant’s brick and mortar store location that must comply

  with all requirements of the ADA, must not discriminate against individuals with visual

  disabilities, and must not deny those individuals the same full and equal enjoyment of the services,

  privileges and advantages afforded to the non-disabled general public both online and at the

  physical store location.

         16.     At all times material hereto, Defendant was and still is an organization owning and

  operating the Mobile Website. Since the Mobile Website is open to the public through the internet,

  by this nexus the Mobile Website is an intangible service, privilege and advantage of Defendant’s

  brick and mortar store that must comply with all requirements of the ADA, must not discriminate

  against individuals with visual disabilities, and must not deny those individuals the full and equal



                                                   4
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 5 of 20



  enjoyment of the services, privileges and advantages afforded to the non-disabled public both

  online and at the physical store. As such, Defendant has subjected itself and the associated Mobile

  Website to the requirements of the ADA.

         17.        Plaintiff is and/or has been a customer who is interested in patronizing and intends

  to patronize, Defendant’s physical store and sign up for electronic emailer to receive offers,

  benefits, exclusive invitations, and discounts for use at the Defendant’s Mobile Website or at the

  physical store.

         18.        The opportunity to shop and pre-shop Defendant’s merchandise and sign up for its

  electronic emailer to receive offers, benefits, exclusive invitations, and discounts for use at the

  physical store from his home are important accommodations for Plaintiff because traveling outside

  of his home as a visually disabled individual is often difficult, hazardous, frightening, frustrating

  and confusing experience. Defendant has not provided its business information in any other digital

  format that is accessible for use by blind and visually impaired individuals using the screen reader

  software.

         19.        Like many consumers, Plaintiff accesses numerous mobile websites at a time to

  compare merchandise, prices, sales, discounts, and promotions. Plaintiff may look at several

  dozens of sites to compare features, discounts, promotions, and prices.

         20.        During the month of February 2019, Plaintiff attempted on several occasions to

  utilize the Mobile Website to browse through the merchandise and on-line offers to educate

  himself as to the merchandise, sales, discounts, and promotions being offered, and with the intent

  to making a purchase through the Mobile Website or at one of the Defendant’s store.

         21.        Plaintiff utilizes Voiceover screen reader software that allows individuals who are

  visually disabled to communicate with mobile websites. However, Defendant’s Mobile Website



                                                     5
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 6 of 20



  contains access barriers that prevent free and full use by visually disabled individuals using

  keyboards and available screen reader software. These access barriers Plaintiff encountered when

  he tried to access and navigate the Website are pervasive and include, but are not limited to:

                 a. Non-accessible navigation;

                 b. Link is not labeled;

                 c. Image is not labeled;

                 d. Image is missing alternative text; and

                 e. Mislabeled social media button.

         22.     The Mobile Website also lacks prompting information and accommodations

  necessary to allow visually disabled individuals who use screen reader software to locate and

  accurately fill out online forms to purchase Defendant’s merchandise from the Mobile Website.

         23.     Plaintiff attempted to locate an “Accessibility Notice” on the Mobile Website,

  which would direct him to a webpage with contact information for disabled individuals who have

  questions, concerns, or who are having difficulties communicating with the Mobile Website.

  However, Plaintiff was unable to do so because no such link or notice was provided on the Mobile

  Website.

         24.     The fact that Plaintiff could not communicate with or within the Mobile Website

  left him feeling excluded, as he is unable to participate in the same online mobile shopping

  experience, with access to the merchandise, sales, discounts, and promotions as provided at the

  Mobile Website and for use in the physical store, as the non-visually disabled public.

         25.     Plaintiff continues to desire and intent to patronize Defendant’s physical store and

  use its Mobile Website but is unable to fully do so as he is unable to effectively communicate with

  Defendant due to his severe visual disability and Defendant’s Mobile Website’s access barriers.



                                                   6
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 7 of 20



  Thus, Plaintiff, as well as others who are blind or with visual disabilities, will suffer continuous

  and ongoing harm from Defendant’s intentional acts, omissions, policies, and practices as set forth

  herein unless properly enjoined by this Court.

          26.     Because of the nexus between Defendant’s retail store and the Mobile Website, and

  the fact that the Mobile Website clearly provides support and is connected to Defendant’s retail

  store for its operation and use, the Mobile Website is an intangible service, privilege and advantage

  of Defendant’s brick and mortar store that must comply with all requirements of the ADA, must

  not discriminate against individuals with disabilities, and must not deny those individuals the same

  full and equal enjoyment of the services, privileges and advantages afforded to the non-disabled

  public both on-line and at its physical location, which is a place of public accommodations subject

  to the requirements of the ADA.

          27.     On information and belief, Defendant has not initiated a Web Accessibility Policy

  to insure full and equal use of the Mobile Website by individuals with disabilities.

          28.     On information and belief, Defendant has not instituted a Web Accessibility

  Committee to insure full and equal use of Mobile Website by individuals with disabilities.

          29.     On information and belief, Defendant has not designated an employee as a Web

  Accessibility Coordinator to insure full and equal use of the Mobile Website by individuals with

  disabilities.

          30.     On information and belief, Defendant has not instituted a Web Accessibility User

  Accessibility Testing Group to insure full and equal use of the Mobile Website by individuals with

  disabilities.

          31.     On information and belief, Defendant has not instituted a User Accessibility

  Testing Group to insure full and equal use of the Mobile Website by individuals with disabilities.



                                                   7
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 8 of 20



         32.     On information and belief, Defendant has not instituted a Bug Fix Priority Policy.

         33.     On information and belief, Defendant has not instituted an Automated Web

  Accessibility Testing program.

         34.     On information and belief, Defendant has not created and instituted a Specialized

  Customer Assistance line or service or email contact mode for customer assistance for the visually

  disabled.

         35.     On information and belief, Defendant has not created and instituted on the Mobile

  Website a page for individuals with disabilities, nor displayed a link and information hotline, nor

  created an information portal explaining when and how Defendant will have the Mobile Website,

  applications, and digital assets accessible to the visually disabled or blind community.

         36.     On information and belief, the Mobile Website does not meet the Web Content

  Accessibility Guidelines 2.0 (“WCAG 2.0”) Level AA or higher of web accessibility.

         37.     On information and belief, Defendant has not disclosed to the public any intended

  audits, changes, or lawsuits to correct the inaccessibility of the Mobile Website to visually disabled

  individuals who want the safety and privacy of purchasing Defendant’s merchandise offered on

  the Mobile Website online from their homes.

         38.     Thus, Defendant has not provided full and equal enjoyment of the services,

  facilities, privileges, advantages, and accommodations provided by and through the Mobile

  Website, in contravention of the ADA.

         39.     Further, public accommodations under the ADA must insure that their places of

  public accommodation provide effective communication for all members of the general public,

  including individuals with disabilities such as Plaintiff.




                                                    8
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 9 of 20



         40.     The broad mandate of the ADA is to provide an equal opportunity for individuals

  with disabilities to participate in and benefit from all aspects of American civic and economic life.

  That mandate extends to internet shopping Mobile Websites, such as the Mobile Website.

         41.     On information and belief, Defendant is, and at all times has been, aware of the

  barriers to effective communication within the Mobile Website which prevent individuals with

  disabilities who are visually disabled from the means to comprehend information presented

  therein.

         42.     On information and belief, Defendant is aware of the need to provide full access to

  all visitors to the Mobile Website.

         43.      The barriers that exist on the Mobile Website result in discriminatory and unequal

  treatment of individuals with disabilities who are visually disabled, including Plaintiff.

         44.     Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

  alleged hereinabove, and this suit for declaratory judgment and injunctive relief is his only means

  to secure adequate and complete redress from Defendant’s unlawful and discriminatory practices

  in connection with its website access and operation.

         45.     Notice to Defendant is not required because of Defendant’s failure to cure the

  violations.

         46.     Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

  U.S.C. §§ 2201 and 2202.

         47.     Plaintiff has retained the undersigned attorneys to represent him in this case and

  has agreed to pay them a reasonable fee for their services.




                                                    9
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 10 of 20



                                           Trespass Violations

         48.       Plaintiff utilizes his handheld mobile device to access websites such as the Mobile

  Website.

         49.       Plaintiff uses his mobile device as a method of conveyance of his personal

  information. Plaintiff thus store his personal information and retains his browsing history on his

  mobile device.

         50.       Throughout the Mobile Website, Defendant has placed forms of software to collect

  non-public information on the website’s user’s preferences and internet browsing habits.

         51.   Defendant informs the Mobile Website user that the user’s personal information and

  browsing history is collected and is used for targeted marketing and advertising.

         52.       Because of his blindness, Plaintiff was unable to comprehend the Mobile Website;

  therefore, Plaintiff has had no choice, and likewise no knowledge, of Defendant’s installation of

  data and information tracking software and the collection of the website user’s browsing history

  and analytics placed on the user’s handheld device.

         53.       Based upon the review of the Mobile Website, when a user accesses the Mobile

  Website, Defendant installs software onto the user’s handheld device, without the user’s advance

  consent or knowledge. It is also clear that Defendant has used browser cookies to identify websites

  that Plaintiff has previously visited by accessing Plaintiff’s web browser history.

         54.       As such, through its Mobile Website, Defendant has committed a trespass against

  the Plaintiff, since the Mobile Website places information gathering software on the Plaintiff’s

  handheld device without Plaintiff’s knowledge or consent.

                               COUNT I – VIOLATION OF THE ADA

         55.       Plaintiff re-alleges paragraphs 1 through 47 as if set forth fully herein.



                                                     10
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 11 of 20



          56.     Pursuant to 42 U.S.C. §12181(7)(E), Defendant is a public accommodation under

  the ADA because it owns and/or operates the Mobile Website, as defined within §12181(7)(E) and

  is subject to the ADA.

          57.     Pursuant to 42 U.S.C. §12181(7)(E), the Mobile Website is covered under the

  ADA, because it provides the general public with the ability to locate Defendant’s physical retail

  store, purchase merchandise at the physical store and sign up for electronic emailer to receive

  offers, benefits, exclusive invitations, and discounts for use at the physical store, The Mobile

  Website thus is an extension of, and gateway to, and intangible service, privilege and advantage

  Defendant’s physical store. Further, the Mobile Website also serves to augment Defendant’s

  physical store by providing the public information on the physical location of the store and

  educating the public as to Defendant’s available merchandise sold through the Mobile Website

  and in its physical store.

          58.     Under Title III of the ADA, 42 U.S.C. § 12182(b)(1)(A)(II), it is unlawful

  discrimination to deny individuals with disabilities or a class of individuals with disabilities an

  opportunity to participate in or benefit from the goods, services, facilities, privileges, advantages,

  or accommodation, which is equal to the opportunities afforded to other individuals.

          59.     Specifically, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(II), unlawful

  discrimination includes, among other things, “a failure to make reasonable modifications in

  policies, practices, or procedures, when such modifications are necessary to afford such goods,

  services, facilities, privileges, advantages, or accommodations to individuals with disabilities,

  unless the entity can demonstrate that making such modifications would fundamentally alter the

  nature of such goods, services, facilities, privileges, advantages or accommodations.”




                                                   11
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 12 of 20



         60.     In addition, under Title III of the ADA, 42 U.S.C. § 12182(b)(2)(A)(III), unlawful

  discrimination also includes, among other things, “a failure to take such steps as may be necessary

  to ensure that no individual with a disability is excluded, denied services, segregated or otherwise

  treated differently than other individuals because of the absence of auxiliary aids and services,

  unless the entity can demonstrate that taking such steps would fundamentally alter the nature of

  the good, service, facility, privilege, advantage, or accommodation being offered or would result

  in an undue burden.”

         61.     Defendant’s Mobile Website must be in compliance with the ADA, but it is not, as

  specifically alleged hereinabove and below.

         62.     Because of the inaccessibility of the Mobile Website, individuals with disabilities

  who are visually disabled are denied full and equal enjoyment of the information and services that

  Defendant has made available to the public on its Mobile Website, and at its physical store, in

  violation of 42 U.S.C. §12101, et seq, and as prohibited by 42 U.S.C. §12182, et seq.

         63.     The Mobile Website was visited and evaluated by Plaintiff’s expert in April 2019,

  and the expert determined that the same access barriers that Plaintiff encountered existed.

  Defendant has not made the necessary material changes or improvements to the Mobile Website

  to enable its full use and enjoyment by, and accessibility to, visually disabled persons such as

  Plaintiff since the time Plaintiff first tried to access the Mobile Website in March 2019. Thus, the

  Mobile Website is not functional for users who are blind and visually disabled, and contains the

  following access barriers among others:

                 a. Non-accessible navigation;

                 b. Link is not labeled;

                 c. Image is not labeled;



                                                  12
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 13 of 20



                 d. Image is missing alternative text; and

                 e. Mislabeled social media button.

  See, Expert Declaration and Curriculum Vitae of Robert D. Moody, attached as Composite Exhibit

  “A”.

         64.     More violations may be present on other pages of the Mobile Website, which can

  and will be determined and proven through the discovery process in this case.

         65.     Further, the Mobile Website does not offer or include the universal symbol for the

  disabled that would permit disabled individuals to access the Mobile Website’s accessibility

  information and accessibility facts.

         66.     There are readily available, well established guidelines on the internet for making

  Mobile Websites accessible to the blind and visually disabled. These guidelines have been

  followed by other large business entities in making their websites accessible. Examples of such

  guidelines include, but not limited to, adding alt-text to graphics and ensuring that all functions

  can be performed using a keyboard. Incorporating such basic components to make the Mobile

  Website accessible would neither fundamentally alter the nature of Defendant’s business nor

  would it result in an undue burden to the Defendant.

         67.     Defendant has violated the ADA -- and continues to violate the ADA -- by denying

  access to the Mobile Website by individuals, such as Plaintiff, with visual disabilities who requires

  the assistance of interface with screen reader software to comprehend and access internet websites.

  These violations within the Mobile Website are ongoing.

         68.     The ADA and ADAAA require that public accommodations and places of public

  accommodation ensure that communication is effective.




                                                   13
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 14 of 20



         69.     According to 28 C.F.R. §36.303(b)(1), auxiliary aids and services include “voice,

  text, and video-based telecommunications products and systems”. Indeed, 28 C.F.R. §36.303(b)(2)

  specifically states that screen reader software is an effective method of making visually delivered

  material available to individuals who are blind or have low vision.

         70.     According to 28 C.F.R. §36.303(c), public accommodations must furnish

  appropriate auxiliary aids and services where necessary to ensure effective communication with

  individuals with disabilities: “In order to be effective, auxiliary aids and services must be provided

  in accessible formats, in a timely manner, and in such a way as to protect the privacy and

  independence of the individual with a disability,” 28 C.F.R. §36.303(c)(1)(ii).

         71.     Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

  subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

  public accommodations, and requires places of public accommodation to be designed, constructed,

  and altered in compliance with the accessibility standards established by Part 36.

         72.     As alleged hereinabove, the Mobile Website has not been designed to interface with

  the widely and readily available technologies that can be used to ensure effective communication,

  and thus violates the ADA.

         73.     As a direct and proximate result of Defendant’s failure to provide an ADA

  compliant Mobile Website, with a nexus to its brick and mortar physical store location, Plaintiff

  has suffered an injury in fact by being denied full access to and enjoyment of Defendant’s Mobile

  Website and physical store.

         74.     Because of the inadequate development and administration of the Mobile Website,

  Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and 28 C.F.R. §36.303, to

  remedy the ongoing disability discrimination.



                                                   14
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 15 of 20



         75.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

  Plaintiff appropriate and necessary injunctive relief; including an order to:

         a) Require Defendant to adopt and implement a web accessibility policy to make publicly

  available and directly link from the homepage of the Mobile Website to a statement as to the

  Defendant’s policy to ensure persons with disabilities have full and equal enjoyment of the

  services, facilities, privileges, advantages, and accommodations through the Mobile Website.

         b) Require Defendant to take the necessary steps to make the Mobile Website readily

  accessible to and usable by visually disabled users, and during that time period prior to the Mobile

  Website’s being readily accessible, to provide an alternative method for individuals with visual

  disabilities to access the information available on the Mobile Website until such time that the

  requisite modifications are made, and

         c) Require Defendant to provide the appropriate auxiliary aids such that individuals with

  visual impairments will be able to effectively communicate with the Mobile Website for purposes

  of viewing and locating Defendant’s physical store and location, and becoming informed of and

  purchasing Defendant’s merchandise online, and during that time period prior to the Mobile

  Website’s being designed to permit individuals with visual disabilities to effectively communicate,

  to provide an alternative method for individuals with visual disabilities to effectively communicate

  for such goods and services made available to the general public through the Mobile Website.

         76.     Plaintiff is entitled to recover his reasonable attorney’s fees, costs and expenses

  pursuant to the ADA. To that end, Plaintiff has been obligated to retain the undersigned counsel

  for the filing and prosecution of this action and has agreed to pay them a reasonable fee for their

  services.




                                                   15
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 16 of 20



         WHEREFORE, Plaintiff requests entry of judgment in his favor and against Defendant for

  the following relief:

         A. A declaration that Defendant’s Mobile Website is in violation of the ADA;

         B. An Order requiring Defendant, by a date certain, to update the Mobile Website, and

             continue to monitor and update the Mobile Website on an ongoing basis, to remove

             barriers in order that individuals with visual disabilities can access, and continue to

             access, the Mobile Website and effectively communicate with the Mobile Website to

             the full extent required by Title III of the ADA;

         C. An Order requiring Defendant, by a date certain, to clearly display the universal

             disabled logo within the Mobile Website, wherein the logo1 would lead to a page which

             would        state   Defendant’s   accessibility   information,   facts,   policies,   and

             accommodations. Such a clear display of the disabled logo is to insure that individuals

             who are disabled are aware of the availability of the accessible features of the Mobile

             Website;

         D. An Order requiring Defendant, by a date certain, to provide ongoing support for web

             accessibility by implementing a website accessibility coordinator, a website application

             accessibility policy, and providing for website accessibility feedback to insure

             compliance thereto;

         E. An Order directing Defendant, by a date certain, to evaluate its policies, practices and

             procedures toward persons with disabilities, for such reasonable time to allow

             Defendant to undertake and complete corrective procedures to its Mobile Website;




  1



                                                    16
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 17 of 20



        F. An Order directing Defendant, by a date certain, to establish a policy of web

           accessibility and accessibility features for the Mobile Website to insure effective

           communication for individuals who are visually disabled;

        G. An Order requiring, by a date certain, that any third-party vendors who participate on

           Defendant’s Mobile Website to be fully accessible to the visually disabled;

        H. An Order directing Defendant, by a date certain and at least once yearly thereafter, to

           provide mandatory web accessibility training to all employees who write or develop

           programs or code for, or who publish final content to, the Mobile Website on how to

           conform all web content and services with ADA accessibility requirements and

           applicable accessibility guidelines;

        I. An Order directing Defendant, by a date certain and at least once every three months

           thereafter, to conduct automated accessibility tests of the Mobile Website to identify

           any instances where the Mobile Website is no longer in conformance with the

           accessibility requirements of the ADA and any applicable accessibility guidelines, and

           further directing Defendant to send a copy of the twelve (12) quarterly reports to

           Plaintiff’s counsel for review;

        J. An Order directing Defendant, by a date certain, to make publicly available and directly

           link from the Mobile Website homepage, a statement of Defendant’s Accessibility

           Policy to ensure the persons with disabilities have full and equal enjoyment of the

           Mobile Website and shall accompany the public policy statement with an accessible

           means of submitting accessibility questions and problems;

        K. An award to Plaintiff of her reasonable attorney’s fees, costs and expenses; and

        L. Such other and further relief as the Court deems just and equitable.



                                                  17
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 18 of 20



                                      COUNT II – TRESPASS

         77.     Plaintiff re-alleges paragraphs 1 through 54 as if set forth fully herein.

         78.     Plaintiff’s tangible personal property, being his mobile device and the personal

  information and browsing history stored therein, has suffered a trespass by Defendant on each and

  every date that the Plaintiff has accessed Defendant’s Mobile Website, due to Defendant’s

  employment of software analytics which are present on and through the Mobile Website, which

  the Plaintiff has navigated.

         79.     At all relevant times, Plaintiff did not consent to and was unaware that the Mobile

  Website was placing software on his mobile device due to his inability to effectively communicate

  with and fully view and access the Website.

         80.     Plaintiff did not consent to the placement of tracking and information securing

  software on his mobile device; therefore, Defendant has committed a trespass against Plaintiff by

  placing such software on his mobile device without his knowledge or consent.

         81.     By the acts described hereinabove, Defendant has repeatedly and persistently

  engaged in trespass of Plaintiff’s personal property in violation of Florida common law against

  trespass.

         82.     Defendant’s installation, operation, and execution of software on Plaintiff’s mobile

  device have directly and proximately impaired the condition and value of the Plaintiff’s mobile

  device, thereby causing Plaintiff damages.

         83.     At the Mobile Website location, Defendant has a “Privacy Policy” that discusses

  the automatic gathering of information from, including the automatic placement of cookies and

  other information gathering software on, computers and mobile devices of users of the Website




                                                   18
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 19 of 20



  such as Plaintiff. A copy of that “Privacy Policy” is attached hereto as Exhibit “B” and its contents

  are incorporated herein by reference.

         84.       Defendant’s trespass to chattels, nuisance, and interference has caused real and

  substantial damage to Plaintiff as follows:

         a) By consuming the resources of and/or degrading the performance of Plaintiff’s mobile

  device (including space, memory, processing cycles, and internet connectivity);

         b) By infringing on Plaintiff’s right to exclude others from his mobile device;

         c) By infringing on Plaintiff’s right to determine, as the owner of his mobile device, which

  programs should be installed and operated on his mobile device;

         d) By compromising the integrity, security, and ownership of Plaintiff’s mobile device;

  and

         e) By forcing Plaintiff to expend money, time, and resources in order to remove the

  programs that had been installed on his mobile device without notice or consent.

         85.       Defendant’s actions were taken knowingly, willfully, intentionally, and in reckless

  disregard for Plaintiff’s rights under the law.

         WHEREFORE, Plaintiff demands a judgment be entered against Defendant for all of

  Plaintiff’s compensatory damages, interest, costs, and such further relief as the Court deems just

  and equitable.



         DATED: June 17, 2019.




                                                    19
Case 0:19-cv-61496-RAR Document 1 Entered on FLSD Docket 06/17/2019 Page 20 of 20




  RODERICK V. HANNAH, ESQ., P.A.            LAW OFFICE OF PELAYO
  Counsel for Plaintiff                     DURAN, P.A.
  8751 W. Broward Blvd., Suite 303          Co-Counsel for Plaintiff
  Plantation, FL 33324                      4640 N.W. 7th Street
  T. 954/362-3800                           Miami, FL 33126-2309
  954/362-3779 (Facsimile)                  T. 305/266-9780
  Email: rhannah@rhannahlaw.com             305/269-8311 (Facsimile)
                                            Email: duranandassociates@gmail.com


  By____s/ Roderick V. Hannah __            By ___s/ Pelayo M. Duran ______
        RODERICK V. HANNAH                        PELAYO M. DURAN
        Fla. Bar No. 435384                       Fla. Bar No. 0146595




                                       20
